Citation Nr: 0907032	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for arteriosclerotic 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1970.  Thereafter, he served with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for PTSD, hypertension, and arteriosclerotic 
coronary artery disease.  The veteran subsequently initiated 
and perfected appeals of these determinations.  

The issues of entitlement to service connection for 
hypertension and arteriosclerotic coronary artery disease 
were initially denied by the Board in August 2006.  The 
veteran subsequently appealed this Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court) which, in a May 
2007 order, granted a joint motion for remand which vacated 
the Board denial and remanded those issues to the Board for 
further consideration.  Those issues were then remanded by 
the Board to the RO.  They have now been returned to the 
Board.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of hypertension during active military 
service or within a year thereafter, or due to or aggravated 
by diabetes, has not been presented.  

2.  Competent evidence has been presented establishing that 
the veteran's arteriosclerotic coronary artery disease is 
aggravated by his service-connected diabetes.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension has 
not been established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).  

2.  Entitlement to service connection for arteriosclerotic 
coronary artery disease has been established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's service connection 
claims.  As a preliminary matter, the Board must consider 
whether VA satisfied its duty to notify and assist under the 
Veterans Claims Assistance Act of 2000 (VCAA) describes.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The present appeal arises out of April 2002 and October 2003 
claims from the veteran in which he sought service connection 
for hypertension and arteriosclerotic coronary artery 
disease.  In October 2002 and December 2003 letters, the 
veteran was advised of what kind of information and evidence 
was needed to substantiate his claims.  He was asked to 
submit medical evidence, dates of treatment, lay statements 
from family and friends, etc.  He was told to send any 
medical reports he had, and that VA would assist him in 
obtaining medical reports if he completed authorization 
forms.  He was asked to send any evidence in his possession 
that pertains to his claim.  An attachment to the letter 
described what the evidence must show for entitlement to a 
temporary total disability rating.  The RO denied the 
veteran's claim for service connection for hypertension in a 
December 2002 rating decision, and for arteriosclerotic 
coronary artery disease in an April 2006 rating decision.  
The veteran disagreed with these decisions and initiated this 
appeal.  

In the present case, while the initial October 2002 notice 
letter failed to provide notice of the evidence specifically 
need to establish service connection for hypertension, as 
this issue was not mentioned, the Board finds this error was 
corrected by subsequent VA actions, particularly October 2003 
and January 2008 letters.  The Court has held that if 
compliant VCAA notice is not provided prior to VA's initial 
decision on the claim, this timing defect may be cured by 
providing adequate notice and readjudicating the issue on 
appeal.  See Pickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-
34 (Fed. Cir. 2006).  The Board finds that the October 2002 
letter, combined with the October 2003 and January 2008 
letters, constituted proper VCAA notice to the veteran.  As 
explained in detail in the paragraphs above, these three 
letters, together, notified the veteran not only of the type 
of evidence needed to establish entitlement to service 
connection, but also set forth the types of medical and lay 
evidence that the claimant could submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
the benefit sought.  The documents also explained the type of 
evidence that VA would consider in rendering its decision.  
Finally, readjudication was afforded the veteran on several 
occasions, most recently in April 2008.  For the above 
reasons, the Board finds that VA satisfied the duty to notify 
under the VCAA in this case.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
veteran was provided notice of these requirements within a 
January 2008 letter.  

Finally, the Board also finds that all necessary development 
has been accomplished and that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A(a) and 38 C.F.R. § 3.159(a).  
The RO has obtained all identified private and VA outpatient 
treatment records.  Moreover, the veteran was afforded a VA 
examination in February 2008, as discussed in greater detail 
below.  Additionally, the veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of these claims.  

I. Service connection - Hypertension

The veteran seeks service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Because the veteran is service-connected for diabetes 
mellitus and contends this disability caused or aggravates 
his hypertension, secondary service connection must be 
considered.  The Board observes that 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, was 
amended effective October 10, 2006.  See 71 FR 52744-47, 
(Sept. 7, 2006).  The intent was to conform the regulation to 
Allen v. Brown, a U.S. Court of Appeals for Veterans Claims 
(Court) decision that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

The Board must first consider the issue of direct service 
connection; that is, hypertension as having manifested during 
active military service or within a year thereafter.  The 
veteran does not claim (and the record does not show) that 
hypertension was present or is otherwise related to service.  
Instead, the veteran contends that service connection for 
hypertension is warranted on a secondary basis due to or 
aggravated by his service-connected diabetes mellitus.

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Note(1) to 
Diagnostic Code 7101 (2008).  At no time during service did 
the veteran have a diastolic blood pressure of 90 mm. or 
greater or a systolic blood pressure of 160 mm. or greater.  

The veteran's service medical records are negative for a 
diagnosis of or treatment for hypertension.  His entrance 
examination report in October 1962 shows a blood pressure 
reading of 132/56.  At re-enlistment in March 1964, his blood 
pressure was reportedly 126/80.  At separation in May 1970 
his blood pressure was 130/78.  Also, in his "Report of 
Medical History" at separation, the veteran denied "high or 
low blood pressure."  Hypertension was not diagnosed during 
service or within the first post service year, and the 
veteran has presented no evidence to that effect.  

As above, the veteran was discharged from active duty in May 
1970.  National Guard records show the following blood 
pressure readings after active duty: 115/80 - September 1982; 
118/80 - June 1989; and, 118/80 - July 1989.  The first 
showing of hypertension in the record is dated approximately 
30 years after his discharge from active duty.  July 2001 and 
June 2002 private treatment reports show treatment for 
border-line hypertension.  Also, an August 2002 VA 
examination showed a diagnosis of hypertension.

The veteran was afforded a subsequent VA examination in 
October 2003.  The examiner was specifically asked to specify 
whether the veteran's hypertension was due to his service-
connected diabetes mellitus.  During the examination the 
examiner noted the history of the veteran's diabetes mellitus 
and hypertension.  The veteran reported that he developed 
diabetes mellitus in 2000.  He also reported that he first 
developed hypertension six to eight months before this 
examination.  The examiner opined that because the veteran's 
diagnosis of hypertension occurred so soon after the 
development of diabetes, it is unlikely that his hypertension 
is due to his diabetes.  However, because the examiner did 
not comment on the possibility of aggravation of the 
nonservice-connected disability by a service-connected 
disability, further development was required.  

Another VA medical examination was afforded the veteran in 
February 2008.  His history of hypertension since the early 
2000's was noted, and he stated he continued to take 
medication for this disability.  Upon physical examination, 
hypertension, well-controlled by medication, was confirmed by 
the examiner.  This hypertension was "more likely than not 
related to arteriosclerotic disease and tobacco abuse history 
and is not likely related to service-connected diabetes", 
according to the examiner.  The examiner also opined that it 
was "not likely" the veteran's diabetes aggravated his 
hypertension.  

After considering the totality of the record, the Board finds 
no competent evidence showing that hypertension was either 
present in service or is otherwise related to the veteran's 
military service.  There is no evidence of hypertension in 
service, or a diagnosis of hypertension within one year from 
service separation.  The first diagnosis of hypertension 
appears to have occurred approximately 30 years after 
service.  Additionally, the October 2003 VA examiner opined 
that the veteran's hypertension is not related to his 
diabetes mellitus, and the February 2008 VA examiner found no 
aggravation therein.  In the absence of evidence to the 
contrary, the Board is unable to conclude that the veteran's 
service-connected diabetes mellitus either causes or 
aggravates his hypertension.  Therefore, the preponderance of 
the evidence is against the claim, and service connection for 
hypertension must be denied.  

The veteran himself alleges that his current hypertension is 
related to his service-connected diabetes; however, as a 
layperson with no medical expertise he is not competent to 
offer an opinion as to the etiology of his hypertension or 
high blood pressure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, service connection for hypertension must be 
denied, as such a disability was not incurred during active 
military service, or within a year thereafter, and competent 
evidence has not been presented establishing that the 
veteran's hypertension is either due to or aggravated by his 
service-connected diabetes.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Arteriosclerotic coronary artery 
disease

The veteran seeks service connection for arteriosclerotic 
coronary artery disease, to include as secondary to diabetes.  
The criteria for the award of service connection has already 
been noted above.  

The veteran does not contend, and the record does not 
demonstrate, that a heart disorder was diagnosed during 
military service or within a year thereafter.  Instead, the 
veteran contends that service connection for arteriosclerotic 
coronary artery disease is warranted on a secondary basis as 
secondary to his service-connected diabetes mellitus.  

The veteran's service medical records are negative for a 
diagnosis or treatment of arteriosclerotic coronary artery 
disease.  His October 1962 entrance examination, March 1964 
re-enlistment examination, and May 1970 separation 
examination all show a normal heart.  Also, at the time of 
his discharge the veteran denied any history of "high or low 
blood pressure" or "palpitation or pounding hearing" in 
his report of medical history.  Subsequently, in July 1989, 
as part of his physical requirements with the National Guard, 
the veteran underwent a Cardiovascular Risk Screening 
Program.  Based on this examination, the veteran was assigned 
a risk index of 3.38% and was cleared for the Army's Physical 
Fitness Training and Testing Program.  

In 1992 the veteran suffered a myocardial infarction.  Since 
that time he has had three angioplasties and two stents 
implanted.  The veteran was afforded a VA examination in 
October 2003.  The examiner was specifically asked to specify 
whether the veteran's arteriosclerotic coronary artery 
disease was due to his service-connected diabetes mellitus.  
During the examination the examiner elicited a history from 
the veteran regarding his diabetes mellitus and 
arteriosclerotic coronary artery disease.  He reported the 
development of diabetes mellitus in 2000.  He also reported a 
history of myocardial infarction in 1992.  The examiner 
opined that because the veteran's heart disorder preceded the 
development of diabetes, it was unlikely that his 
arteriosclerotic coronary artery disease was due to his 
diabetes.  However, because the examiner did not address the 
issue of aggravation of a nonservice-connected disability by 
a service-connected disability, additional development was 
required.  

A new VA medical examination was afforded the veteran in 
February 2008.  His history of a prior myocardial infarction 
and subsequent cardiac surgeries was noted.  His most recent 
surgery was in 2004, subsequent to his 2003 VA examination.  
The veteran took regular medication for his hypertension and 
heart disease.  Physical examination of the veteran confirmed 
coronary artery disease.  The examiner noted that coronary 
artery disease predated the veteran's diabetes onset by 
approximately nine years and thus was "less likely than not 
secondary to service-connected diabetes mellitus".  Rather, 
the veteran's coronary artery disease was more likely related 
to atherosclerosis and prior tobacco abuse.  However, 
regarding whether the veteran's diabetes aggravated his 
arteriosclerotic coronary artery disease, the examiner stated 
that "it is as likely as not that diabetes can aggravate the 
arteriosclerotic heart disease."  

Based on a comprehensive review of the totality of the 
evidence, the Board finds service connection for 
arteriosclerotic coronary artery disease must be granted 
based on aggravation by his service-connected diabetes.  See 
38 C.F.R. § 3.310 (2008).  The February 2008 medical opinion, 
rendered by a competent medical expert based on all evidence 
of record, indicate the possibility that the veteran's 
arteriosclerotic heart disease is aggravated by his diabetes, 
although not caused thereby.  Service connection for 
arteriosclerotic coronary artery disease is thus granted.  





ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes, is denied.  

Entitlement to service connection for arteriosclerotic 
coronary artery disease, to include as secondary to diabetes, 
is granted.  


REMAND

The veteran seeks service connection for PTSD.  This issue 
was previously remanded by the Board in August 2006 for 
additional development, including verification of the 
veteran's reported stressor, and a VA psychiatric 
examination.  However, the AMC has not undertaken sufficient 
efforts to verify the veteran's claimed stressor events, 
making another remand necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).  Additionally, VA remains 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
assistance specifically includes obtaining all relevant 
records pertaining to the veteran's military service that are 
held or maintained by a governmental entity if the claimant 
has furnished VA with information sufficient to locate them.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).  

The veteran reports that his military service included 
supporting combat troops in Vietnam from 1968 to 1969.  He 
claims that he experienced rocket and mortar attacks 2 to 3 
times per week, sniper fire, returning fire, sappers 
attempting to penetrate the compound, and going up a 
communications tower at night (a location that oftentimes 
drew sniper fire).  While the veteran's service personnel 
records do not contain any definite indicia of combat 
experience, these records do show that the veteran was 
awarded the Army Commendation Medal (ARCOM), which may 
indicate combat exposure.  These records also indicate that 
the veteran completed basic combat training, was in Vietnam 
from September 1968 through September 1969, and participated 
in the Vietnam Counteroffensive Phases IV, V, and VI and the 
TET 69 Counteroffensive.

The veteran's service personnel records (DA Form 20) show 
that he served as a Communications Center Supervisor with 
Company B, 4436th Signal Battalion, U.S. Army, from September 
1968 to April 1969 and as a platoon sergeant with the same 
unit from April 1969 to September 1969.  The RO, as part of 
its duty to assist, should undertake efforts to obtain 
additional information that may corroborate the veteran's 
assertion that he served in combat.  38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Specifically, the veteran has stated he was engaged in combat 
and the handling of dead bodies shortly after being made a 
platoon sergeant and assigned to a place called Song Be.  
Based on his service personnel records, that would indicate 
these events likely took place between April and June 1969.  
This evidence is sufficient to warrant additional development 
by VA.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must attempt to corroborate 
the veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The AMC must provide the 
JSRRC with all pertinent information, to 
include copies of personnel records, units 
of assignment, and stressor statements.  
The JSRRC should verify whether the 
veteran's unit was involved in combat 
operations between April and June 1969.  
If combat involvement cannot be verified, 
that outcome should be stated.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


